 1
 2
 3
 4
 5
 6
 7
 8
 9
10                           UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   DANIELLE ALCARAZ,                                    Case No.: 3:18-cv-02636-H-AGS
14                                       Plaintiff,
                                                          ORDER GRANTING JOINT
15   v.                                                   MOTION TO DISMISS ACTION
     BMW OF NORTH AMERICA, LLC,                           WITH PREJUDICE
16
17                                    Defendant.          [Doc. No. 21]
18
19
20         On January 30, 2020, Plaintiff Danielle Alcaraz and Defendant BMW of North
21   America, LLC, (referenced together herein as “the Parties”) have filed a joint motion to
22   dismiss this entire action with prejudice. (Doc. No. 21.) The Parties have shown good cause
23   for their request. Accordingly, the Court grants the Parties’ joint motion and dismisses the
24   case with prejudice. Each party shall bear their own attorneys’ fees and costs in this action.
25         IT IS SO ORDERED.
26   DATED: February 3, 2020
27
                                                      MARILYN L. HUFF, District Judge
28                                                    UNITED STATES DISTRICT COURT

                                                      1
                                                                                 3:18-cv-02636-H-AGS
